MAINE SUPREME JUDICIAL COURT                                                      Reporter of Decisions
Decision:    2019 ME 178
Docket:      Fra-19-276
Submitted
  On Briefs: December 17, 2019
Decided:     December 30, 2019

Panel:          SAUFLEY, C.J., and ALEXANDER, MEAD, GORMAN, JABAR, and HUMPHREY, JJ.



                                 IN RE CHILD OF VANESSA G.


PER CURIAM

         [¶1]      Vanessa G. appeals from a judgment of the District Court

(Farmington, Dow, J.) terminating her parental rights to her child pursuant to

22 M.R.S. § 4055(1)(A)(1)(a), (B)(2)(a), and (B)(2)(b)(i)-(ii) (2018).1 She

argues that the court erred in finding that she is an unfit parent.2 We affirm the

judgment.

                                        I. CASE HISTORY

         [¶2] In October 2017, the Department of Health and Human Services

filed a petition for a child protection order and preliminary protection order for

the mother’s newborn child. See 22 M.R.S. §§ 4032, 4034 (2018). The petition

primarily alleged that (1) the child was born drug affected due to the mother’s



    1 Parentage has not been legally established as to the child’s father. Therefore, the putative father
is not a party to this appeal.

    2 The mother does not challenge the court’s finding that termination of her parental rights is in
the child’s best interests.
drug use during pregnancy, (2) the mother was unwilling or unable to follow

an appropriate feeding schedule for the child while at the hospital, and (3) the

mother’s boyfriend was at the hospital and appeared to be under the influence

of drugs. That day, the court (Oram, J.) entered a preliminary protection order,

placing the child in the Department’s custody. See id. § 4034(2). The mother

waived her right to a summary preliminary hearing. See id. § 4034(4).

      [¶3]   In January 2018, the court (Carlson, J.) entered an agreed-to

jeopardy order. See 22 M.R.S. § 4035 (2018). The court found that the child

was in jeopardy based on the mother’s “substance abuse, inability to recognize

and prioritize the needs of her drug affected newborn, and minimal

demonstration of a willingness to follow medical recommendations regarding

feedings which could seriously harm [the child].”

      [¶4] In the fifteen months that followed, the Department engaged in

reunification efforts with the mother. A persistent obstacle to reunification was

the refusal of the mother’s boyfriend to engage with the Department. The

Department contended that, as long as the mother and the boyfriend were

together, the child should not be placed in the mother’s custody unless the

boyfriend participated in the reunification process.

      [¶5] In a judicial review order dated July 11, 2018, the court stated that

the boyfriend “is NOT to be living [with] [the mother] until he engages [with]
[the Department].” In a subsequent judicial review order dated December 11,

2018, the court found that “[the mother] continues to live with her boyfriend”

even though “[the boyfriend] has a significant criminal history [and] has not

engaged with the Department’s attempts at engaging him in services to address

his issues.”

        [¶6] In April 2019, the Department petitioned to terminate the mother’s

parental rights. See 22 M.R.S. § 4052 (2018). The court held a two-day

contested hearing on the termination petition in May 2019. Following the

hearing, the court issued a judgment terminating the mother’s parental rights

to her child. In its written order,3 the court made the following findings by clear

and convincing evidence. See 22 M.R.S. § 4055(1)(B)(2) (2018). Those findings

are supported by evidence in the record. See In re Children of Benjamin W.,

2019 ME 147, ¶ 5, 216 A.3d 901.

             [The mother] has made significant progress in her substance
        abuse treatment, and the Court gives her credit for that. . . .

        ....

              The remaining area of grave concern is [the mother’s] ability
        to recognize and prioritize the needs of the child. . . .

        ....




  3   The order is dated June 28, 2017, but the docket entries indicate it was signed on June 28, 2019.
            With respect to child contact, [the mother] has not
     progressed beyond supervised visits with [the child]. Indeed, [the
     mother] chose to reduce the supervised visits from three-hour
     visits twice per week to two-hour visits twice per week, largely
     because [the mother] struggled to spend a full three hours with
     [the child] during the visits. She rationalizes this choice by saying
     that visiting with the child in a small room is like punishing the
     child, and prioritizing the child’s needs over her own requires that
     she cut the visits short. . . .

     ....

             Another failure to recognize and prioritize [the child’s] needs
     was evidenced by [the mother’s] delay in acknowledging the risk to
     [the child] posed by [the mother’s boyfriend]. [The mother] has
     been in a relationship with [the boyfriend] for most of [the child’s]
     life. [The boyfriend] has a troubling history of substance abuse and
     criminality, and he refuses to engage with the Department. The
     Department has long made it clear to [the mother] that it is
     concerned about [her boyfriend]. The Department offered to work
     with [the boyfriend] if he were to remain part of the picture with
     [the child]. In light of [the boyfriend’s] refusal to work with the
     Department, [the mother] knew she had to choose between him
     and [the child]. [The mother] testified that she broke up with [the
     boyfriend] early in 2019, about fifteen months into the case, which
     could hardly be considered as a time frame reasonably calculated
     to meet the child’s needs. Still, the Court does not believe [the
     mother] on this point. Even in the past few months, the Court finds
     that [the boyfriend] is still around at [the mother’s] home.

     [¶7] Based on these findings, the court concluded that the mother’s

parental rights should be terminated because (1) the mother was unwilling or

unable to protect the child from jeopardy and unwilling or unable to take

responsibility for the child and those circumstances were unlikely to change

within a time reasonably calculated to meet the child’s needs and
(2) termination of the mother’s parental rights was in the best interests of the

child. See 22 M.R.S. § 4055(1)(B)(2)(a), (b)(i)-(ii). The mother timely appealed.

See 22 M.R.S. § 4006 (2018); M.R. App. P. 2B(c)(1).

                              II. LEGAL ANALYSIS

      [¶8] We review a court’s findings of fact as to parental unfitness for clear

error and its decision to terminate parental rights for an abuse of discretion.

See In re Child of Ronald W., 2018 ME 107, ¶ 6, 190 A.3d 1029. “We will reverse

a finding only if there is no competent evidence in the record to support it, if

the fact-finder clearly misapprehends the meaning of the evidence, or if the

finding is so contrary to the credible evidence that it does not represent the

truth and right of the case.” See In re Child of James R., 2018 ME 50, ¶ 11,

182 A.3d 1252 (quoting In re Cameron B., 2017 ME 18, ¶ 10, 154 A.3d 1199).

      [¶9] The court concluded that the mother’s parental rights to her child

should be terminated because of “her inability to protect the child from

jeopardy or take responsibility for [the child] in a time reasonably calculated to

meet [the child’s] needs.” See 22 M.R.S. § 4055(1)(B)(2)(b)(i)-(ii). The court’s

findings as to its parental unfitness determination are supported by evidence

in the record. The court made clear to the mother that, because of the risks he

posed to the child, the boyfriend could not be a part of the mother’s and the

child’s lives unless he participated in the reunification process. Although the
boyfriend refused to engage with the Department, the mother, according to her

own testimony, remained with the boyfriend. The mother claimed that she had

broken up with the boyfriend several months before the termination hearing,

but the court did not find this testimony credible, instead concluding, with

support in the record, that the boyfriend “is still around at [the mother’s]

home.”4 See Adoption of T.D., 2014 ME 36, ¶ 16, 87 A.3d 726 (explaining that

“credibility determinations are left to the sound judgment of the trier of fact”).

       [¶10] With these findings, the court supportably found, by clear and

convincing evidence, that the mother was an unfit parent.                                See

22 M.R.S. § 4055(1)(B)(2)(b)(i)-(ii). The mother’s failure to acknowledge the

risks posed to her child by the boyfriend demonstrates that she is presently

unable or unwilling to protect her child from jeopardy and to take

responsibility for the child. See id. That the mother had not ended her

relationship with the boyfriend by the date of the hearing shows that these

circumstances are unlikely to change in a time reasonably calculated to meet

the child’s needs. See id. Additionally, as the District Court noted, the mother’s

decision to cut short her supervised visits because of her inability to spend

three full hours with her child further demonstrates that she is unable or



  4  The mother and the boyfriend were observed together during February 2019 and observed at
her apartment on April 27 and 28, 2019.
unwilling to take responsibility for the child. See id. § 4055(1)(B)(2)(b)(ii). For

these reasons, there was no error of law or abuse of discretion in the court’s

termination of the mother’s parental rights.

        The entry is:

                           Judgment affirmed.



Christopher S. Berryment, Esq., Mexico, for appellant Mother

Aaron M. Frey, Attorney General, and Zack Paakkonen, Asst. Atty. Gen., Office of
the Attorney General, Augusta, for appellee Department of Health and Human
Services


Farmington District Court docket number PC-2017-17
FOR CLERK REFERENCE ONLY